Title: To George Washington from William Davis, 20 June 1789
From: Davis, William
To: Washington, George



Boston 20th June 1789

The petition of Wm Davis, of Boston, humbly sheweth that, whereas, since the Year 1776, yr Petitioner has met with a series of misfortunes, in his business, whereby he has sunk a considerable of his own property, and to a considerable amount, whereby he is reduced; he therefore sollicitts yr Excellency that, he may stand a Candidate, & be preferr’d to one of the Offices, either in the Customs, or Revenue, under the new Arrangemts of Congress, or in any other Line, that yr Excellency shall see fitt to place him, & as in Duty bound, shall ever pray

William Davis

 
Most Worthy sir.Boston 20th June 1789  
With the greatest respect I now address you, and I do in confidence attempt to lay before you, my present seituation, at the same time most earnestly solliciting an employment, in a public line, and request that I may stand a Candidate for a place in Boston, in the new arrangement, to be made as an Officer of the Revenue. I have been in the Mercantile line, for near Forty years; and since the Year 1776 at which time, I was honor’d by being chosen Chairman of the Committee of Correspondence in this Town; since which I have met with a series of misfortunes in which, I have lost upwards of six Thousand Pounds of which I was then possess’d, and am now reduced, in so much that, I find it very difficult to maintain my family at this my advanced age, I therefore do most urgently request, that yr Excellency would be pleas’d to take my seituation into consideration, and afford me relief, by an appointment in the Revenue Office—and am, with the most profound respect, Hond sir your most obedient servt

William Davis


P.S. That your Excelly may have a competent knowledge of me; shod you indulge me with that satisfaction; the worthy the Vice President, is possess’d with my Character, and with humble

submission, I wish to be referr’d to him, or to the Hone J. Langdon, or the Hone Mr Dalton of the Senate.
I hope I shall not be thought to intrude upon your Excy in thus addressing you; & I wish that my present seituation will plead an excuse.

